 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
     John M. Potter (Bar Number 165843)
 2   johnpotter@quinnemanuel.com
   50 California Street, 22nd Floor
 3 San Francisco, California 94111
   Telephone:     (415) 875-6600
 4 Facsimile:     (415) 875-6700

 5   Robert P. Feldman (Bar Number 69602)
     bobfeldman@quinnemanuel.com
 6 555 Twin Dolphin Drive, 5th Floor
   Redwood Shores, California 94065
 7 Telephone:     (650) 801-5069
   Facsimile:     (650) 801-5100
 8
     Alec A. Levy, pro hac vice
 9   aleclevy@quinnemanuel.com
   1300 I Street N.W., Suite 900
10 Washington, D.C. 20005
   Telephone:     (202) 538-8115
11 Facsimile:     (202) 538-8100
12
   Attorneys for Defendants Pangang Group
13 Company, Ltd., Pangang Group Steel
   Vanadium & Titanium Company, Ltd.,
14 Pangang Group Titanium Industry Company,
   Ltd., and Pangang Group International
15 Economic & Trading Company

16                            UNITED STATES DISTRICT COURT
17                          NORTHERN DISTRICT OF CALIFORNIA
18                                    OAKLAND DIVISION
19   UNITED STATES OF AMERICA,                     )   CASE NO. 4:11-CR-0573-07-10 JSW
                                                   )
20         Plaintiff,                              )   PANGANG DEFENDANTS’ NOTICE
                                                   )   OF MOTION AND MOTION TO
21                 v.                              )   DISMISS INDICTMENT
                                                   )
22   PANGANG GROUP COMPANY, LTD.;                  )   Date: August 13, 2019
     PANGANG GROUP STEEL VANADIUM &                )   Time: 1:00 p.m.
23   TITANIUM COMPANY, LTD.; PANGANG               )   Judge: Hon. Jeffrey S. White
     GROUP TITANIUM INDUSTRY                       )   Place: Courtroom 5, 2nd Floor
24   COMPANY, LTD; and PANGANG GROUP               )
     INTERNATIONAL ECONOMIC &                      )
25   TRADING COMPANY,                              )
                                                   )
26         Defendants.                             )
                                                   )
27

28

               Pangang Defendants’ Notice of Motion and Motion to Dismiss Indictment
                               Case No. 4:11-CR-0573-07-10 JSW
 1                                       NOTICE OF MOTION
 2          NOTICE IS HEREBY GIVEN that Defendants Pangang Group Company, Ltd., Pangang

 3 Group Steel Vanadium & Titanium Company, Ltd., Pangang Group Titanium Industry Company,

 4 Ltd., and Pangang Group International Economic & Trading Company (collectively, the “Pangang

 5 Defendants”), will and hereby do move the Court, on August 13, 2019, at 1:00 p.m., or as soon

 6 thereafter as counsel may be heard before the Honorable Jeffrey S. White, at the Oakland

 7 Courthouse, Courtroom 5, Second Floor, 1301 Clay Street, Oakland, California, 94612, to dismiss

 8 the Indictment pursuant to Federal Rule of Criminal Procedure 12. This Motion is based on this

 9 Notice of Motion, the accompanying Memorandum of Points and Authorities, the authorities cited

10 therein, argument of counsel, and any other matter that may be submitted at or prior to the hearing.

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  -i-
                 Pangang Defendants’ Notice of Motion and Motion to Dismiss Indictment
                                 Case No. 4:11-CR-0573-07-10 JSW
 1                       MEMORANDUM OF POINTS AND AUTHORITIES
 2                                           INTRODUCTION
 3          The Third Superseding Indictment alleges that the Pangang Defendants are “foreign

 4 instrumentalities” of the People’s Republic of China (“PRC”). That allegation necessitates the

 5 dismissal of this case. First, under the Foreign Sovereign Immunities Act (“FSIA”), foreign states

 6 and their instrumentalities are immune “from the jurisdiction of the courts of the United States.”

 7 Second, even if the Court had jurisdiction, the Indictment fails to state an offense. Consistent with

 8 principles of foreign sovereign immunity, 18 U.S.C. § 1831 does not criminalize the conduct of

 9 alleged foreign instrumentalities; it only prohibits the conduct of others who seek to illicitly

10 benefit alleged foreign instrumentalities. To Defendants’ knowledge, no foreign instrumentality

11 has ever been prosecuted under this law.

12          The Indictment must be dismissed for these threshold legal reasons. Disputes involving

13 foreign states and their alleged instrumentalities are matters of foreign affairs. They are resolved

14 by the Executive and Legislative branches -- not by criminal prosecutions in federal courts.

15                                            BACKGROUND
16          As the Court is aware, this case is complex and has a lengthy procedural history. But for

17 the purposes of this motion, there are only a few allegations that matter. The Indictment alleges

18 two offenses under 18 U.S.C. § 1831: Conspiracy to Commit Economic Espionage and Attempted

19 Economic Espionage. The Indictment further alleges these offenses were committed to benefit the

20 PRC and its alleged “instrumentalities,” namely, the Pangang Defendants. (See Dkt. No. 971,

21 Indictment, at ¶¶ 17(c), 56(c).) The Pangang Defendants are allegedly “PRC companies,”

22 “companies controlled by the PRC government,” and “state-owned enterprises.” (Id. at ¶¶ 1, 2, 4,

23 20.)

24                                         LEGAL STANDARD
25          Federal Rule of Criminal Procedure 12(b) permits “any defense which is capable of

26 determination without the trial of the general issue to be raised by pretrial motion.” See United

27 States v. Shortt Accountancy Corp., 785 F.2d 1448, 1452 (9th Cir. 1986) (internal quotation

28 omitted). Rule 12(b)(2) states that “[a] motion that the court lacks jurisdiction may be made at any
                                                 -1-
                 Pangang Defendants’ Notice of Motion and Motion to Dismiss Indictment
                                 Case No. 4:11-CR-0573-07-10 JSW
 1 time while the case is pending,” and Rule 12(b)(3) permits a pretrial motion to dismiss for “failure

 2 to state an offense.” See Fed. R. Crim. P. 12(b)(2), (b)(3). An indictment fails to state an offense

 3 if it does not allege facts which, if proven, would constitute a violation of “the statute, rule,

 4 regulation, or other provision of law that the defendant is alleged to have violated.” Fed. R. Crim.

 5 P. 7(c)(1). “In ruling on a pretrial motion to dismiss an indictment for failure to state an offense,

 6 the district court is bound by the four corners of the indictment” and “must accept the truth of the

 7 allegations in the indictment in analyzing whether a cognizable offense has been charged.” United

 8 States v. Boren, 278 F.3d 911, 914 (9th Cir. 2002).

 9                                                ARGUMENT
10             The allegation that the Pangang Defendants are foreign instrumentalities is a fatal defect in

11 the Indictment for two distinct but related reasons. First, foreign instrumentalities are immune

12 from criminal prosecution in the United States. Second, Section 1831 does not criminalize the

13 conduct of alleged foreign instrumentalities. Accordingly, the Court lacks jurisdiction and the

14 Indictment fails to state an offense.

15   I.       Courts Lack Jurisdiction Over Criminal Prosecutions Against Foreign States and their
              Instrumentalities
16
               The Indictment must be dismissed for lack of jurisdiction because foreign states and their
17
     instrumentalities are immune from criminal prosecutions in United States courts. The FSIA is
18
     “the sole basis for obtaining jurisdiction over a foreign state in our courts.” Argentine Republic v.
19
     Amerada Hess Shipping Corp., 488 U.S. 428, 434 (1989). Section 1604 of the FSIA states that a
20
     “foreign state shall be immune from the jurisdiction of the courts of the United States.” 28 U.S.C.
21
     § 1604 (subject to exceptions not relevant here). The FSIA “does not limit this grant of immunity
22
     to civil cases.” Keller v. Cent. Bank of Nigeria, 277 F.3d 811, 820 (6th Cir. 2002), abrogated on
23
     other grounds by Samantar v. Yousuf, 560 U.S. 305 (2010). Accordingly, “the FSIA grants
24
     immunity to foreign sovereigns from criminal prosecution, absent an international agreement
25
     stating otherwise.” Id.1 Pursuant to Section 1604, China is immune from criminal prosecution in
26

27
          1
28         Defendants are aware of no relevant international agreement that would allow the criminal
     prosecution in this case, nor has any such agreement been invoked in this case.
                                                     -2-
                 Pangang Defendants’ Notice of Motion and Motion to Dismiss Indictment
                                     Case No. 4:11-CR-0573-07-10 JSW
 1 United States courts. That is why, despite the allegation of China’s involvement in the conduct

 2 alleged in this case, China is not a defendant.

 3          Even if the government were to contend that federal common law applies, the result would

 4 be the same. Under common law, foreign states are “absolutely immune” from the jurisdiction of

 5 United States courts. See Peterson v. Islamic Republic Of Iran, 627 F.3d 1117, 1126 (9th Cir.

 6 2010); see also Samantar, 560 U.S. at 324 (“Even if a suit is not governed by the [FSIA], it may

 7 still be barred by foreign sovereign immunity under the common law.”).

 8          The exact same immunity applies to “instrumentalities” of foreign governments such as

 9 China. The FSIA defines “foreign states” which are entitled to immunity to include any

10 “instrumentality of [the] foreign state.” 28 U.S.C. § 1603(a). For the same reason China cannot

11 be a defendant in a criminal action in the United States, neither can its alleged instrumentalities,

12 the Pangang Defendants.

13          The “sole basis” for exercising jurisdiction over a foreign state despite this general rule of

14 immunity is the jurisdiction-granting provision of the FSIA, Section 1330(a). Amerada Hess, 488

15 U.S. at 434; see also 28 U.S.C. § 1330 (“Actions Against Foreign |States”). But that section is not

16 available as a source of jurisdiction in this or any other criminal case, because it only grants

17 jurisdiction over civil actions.2 See § 1330(a) (granting “original jurisdictional … of any nonjury

18 civil action against a foreign state … as to any claim for relief in personam with respect to which

19 the foreign state is not entitled to immunity either under sections 1605-1607 of [the FSIA] or

20 under any applicable international agreement.” ) (emphasis added). Section 1330(a)’s “reference

21 to ‘civil actions’ does not suggest . . . that states or their agencies or instrumentalities can be

22 subject to criminal proceedings in U.S. Courts; nothing in the text or legislative history supports

23

24      2
          And even in civil cases, jurisdiction only attaches if certain narrow exceptions to sovereign
25 immunity apply. Thus, even if the Court were able to exercise jurisdiction over a criminal case
   against an alleged foreign instrumentality pursuant to Section 1330(a) (despite the express
26 language of the statute forbidding it) it would still be incumbent on the government to demonstrate
   that an exception to foreign sovereign immunity applied under the FSIA. The government would
27
   bear the burden to show that an exception applied. It has never done so, because no exception
28 applies.
                                                  -3-
                  Pangang Defendants’ Notice of Motion and Motion to Dismiss Indictment
                                  Case No. 4:11-CR-0573-07-10 JSW
 1 such a conclusion.” Federal Judicial Center, The Foreign Sovereign Immunities Act: A Guide for

 2 Judges 1 n.2 (2018).

 3             In other words, the sole basis for exercising jurisdiction over an action against a foreign

 4 instrumentality despite its sovereign immunity is categorically unavailable in this criminal

 5 prosecution. Accordingly, this case must be dismissed for lack of jurisdiction. 3 See Gould, Inc. v.

 6 Mitsui Min. & Smelting Co., 750 F. Supp. 838, 844 (N.D. Ohio 1990) (“since the FSIA is the only

 7 method of obtaining jurisdiction over foreign sovereigns, and § 1330(a) refers only to civil, and

 8 not criminal, actions there is no criminal jurisdiction over Pechiney/Trefimetaux, an agency of the

 9 French government.”).4

10   II.       Section 1831 Does Not Criminalize the Conduct of Foreign Instrumentalities

11             Even if the Court had jurisdiction, the Indictment must be dismissed because it fails to

12 state an offense against the Pangang Defendants. The Indictment is premised on a fundamental

13 misunderstanding of Section 1831. Section 1831 penalizes certain actions taken while “intending

14 or knowing that the offense will benefit any foreign government, foreign instrumentality, or

15 foreign agent.” The foreign governments, instrumentalities, and agents in this formulation are not

16 themselves potential defendants. Their involvement is not prohibited. Instead, they are referenced

17 solely to define the requisite criminal scienter element for other parties. In other words, the law

18
           3
          This lack of jurisdiction explains why, for example, the United States does not bring
19
   criminal charges against the Organization of the Petroleum Exporting Countries (“OPEC”) for
20 anti-trust violations, nor charges against the countless other acts of foreign instrumentalities across
   the globe that might violate U.S. criminal law.
21     4
          The absence of jurisdiction here of course does not mean that the United States is powerless
22 to act against foreign states and their instrumentalities should they engage in wrongdoing: the
   Executive and Legislative branches manage foreign affairs and determine how to respond to
23 alleged misconduct of foreign nations by, for example, diplomacy, sanctions, tariffs, or even
   military action. Those political branches are the appropriate ones to craft a uniform and well-
24 informed response on behalf of the United States. See Chicago & S. Air Lines v. Waterman S. S.
   Corp., 333 U.S. 103, 111 (1948) (foreign policy is “wholly confided by our Constitution to the
25
   political departments of the government, Executive and Legislative”); Alperin v. Vatican Bank,
26 410 F.3d 532, 560 (9th Cir. 2005) (“we are mindful of the Supreme Court’s admonition that it is
   up to the political branches to come to terms with . . . ‘delicate [and] complex’ foreign policy
27 decisions”) (quoting Chicago & S. Air Lines, 333 U.S. at 111).

28
                                                    -4-
                    Pangang Defendants’ Notice of Motion and Motion to Dismiss Indictment
                                    Case No. 4:11-CR-0573-07-10 JSW
 1 prohibits others (in this context, Walter Liew, Robert Maegerle and USA PTI) from taking action

 2 to benefit alleged foreign sovereign elements (e.g., the Pangang Defendants). It does not prohibit

 3 the conduct of the foreign governments, instrumentalities, or agents themselves. 5

 4           It is because the law works this way that Defendants are unable to identify a single case,

 5 from any jurisdiction, where a court has ever applied Section 1831 to the alleged “foreign

 6 instrumentality” involved. This is, of course, consistent with the principles of foreign sovereign

 7 immunity articulated above. Accordingly, even if there were jurisdiction here, the Indictment

 8 would have to be dismissed because Section 1831 does not prohibit the alleged involvement of the

 9 Pangang Defendants in this case.

10

11

12

13

14

15
        5
            The full text of Section 1831 reads:
16
        (a) In general.--Whoever, intending or knowing that the offense will benefit any foreign
17 government,     foreign instrumentality, or foreign agent, knowingly--
        (1) steals, or without authorization appropriates, takes, carries away, or conceals, or by fraud,
18 artifice, or deception obtains a trade secret;

19     (2) without authorization copies, duplicates, sketches, draws, photographs, downloads,
   uploads, alters, destroys, photocopies, replicates, transmits, delivers, sends, mails, communicates,
20 or conveys a trade secret;

21      (3) receives, buys, or possesses a trade secret, knowing the same to have been stolen or
     appropriated, obtained, or converted without authorization;
22
        (4) attempts to commit any offense described in any of paragraphs (1) through (3); or
23
       (5) conspires with one or more other persons to commit any offense described in any of
24 paragraphs   (1) through (3), and one or more of such persons do any act to effect the object of the
   conspiracy,
25     shall, except as provided in subsection (b), be fined not more than $5,000,000 or imprisoned
26 not more than 15 years, or both.
       (b) Organizations.--Any organization that commits any offense described in subsection (a)
27 shall be fined not more than the greater of $10,000,000 or 3 times the value of the stolen trade

28 secret to the organization, including expenses for research and design and other costs of
   reproducing the trade secret that the organization has thereby avoided.
                                                    -5-
                Pangang Defendants’ Notice of Motion and Motion to Dismiss Indictment
                                    Case No. 4:11-CR-0573-07-10 JSW
 1                                            CONCLUSION
 2          For the foregoing reasons, the Pangang Defendants respectfully submit that the Indictment

 3 must be dismissed. The specific allegations and entire premise of the Indictment is that the

 4 Pangang Defendants are foreign instrumentalities of the PRC. Foreign instrumentalities are not

 5 subject to criminal prosecution in United States courts and, even if they were, they do not fall

 6 within the scope of the particular criminal statute at issue.

 7
     Dated: July 9, 2019                                /s/ John Mark Potter
 8                                                      JOHN MARK POTTER
                                                        ROBERT P. FELDMAN
 9                                                      ALEC ASHER LEVY

10                                                      Quinn Emanuel Urquhart & Sullivan, LLP
11
                                                        Attorneys for Pangang Defendants
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 -6-
                 Pangang Defendants’ Notice of Motion and Motion to Dismiss Indictment
                                 Case No. 4:11-CR-0573-07-10 JSW
